Citation Nr: 0301374	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right 
Dupuytren's contracture.

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 
1971.

This case comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision which denied service 
connection for right Dupuytren's contracture, and also 
denied an annual clothing allowance. 


FINDINGS OF FACT

1.  Right Dupuytren's contracture began many years after 
service and was not caused by any incident of service.

2.  The veteran does not have a service-connected 
condition which requires use of a prosthetic or orthopedic 
appliance that tends to wear or tear his clothing, or 
which requires use of prescribed medication for a skin 
condition which causes irreparable damage to outer 
garments.


CONCLUSIONS OF LAW

1.  Right Dupuytren's contracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002);  38 C.F.R. § 3.303 (2002).

2. The criteria for an annual clothing allowance have not 
been met.  38 U.S.C.A. 
§ 1162 (West 1991 & Supp. 2002);  38 C.F.R. § 3.810 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
May 1951 to May 1971, at which point he retired.  His 
service medical records show no Dupuytren's contracture or 
other chronic right hand condition, and his retirement 
examination in February 1971 noted normal upper 
extremities.

Post-service medical records include a VA general medical 
examination in May 1972, noting no complaints, findings, 
or diagnosis or a right hand condition.  

VA outpatient treatment records from December 1993 show 
complaints of "knots" in both hands for the previous six 
months, and an impression of Dupuytren's contracture of 
the middle finger of both hands was noted.  Records from 
December 1994 show the veteran complaining of a knot on 
his right hand and having right wrist swelling.  He was 
scheduled for an excision of a right wrist ganglion in 
February 1995, but at the time of surgery his swelling had 
nearly disappeared and he did not undergo surgery.  In 
July 2000, he underwent a right partial palmar 
fasciectomy.  Follow-up records from this surgery show him 
still having contracture and lacking full extension at the 
proximal interphalangeal joint in October 2000.  In March 
2001, he began wearing a wrist brace for his right hand.  

In November 2000, the veteran filed his claim for service 
connection for right Dupuytren's contracture.  

In February 2001, he submitted his application for an 
annual clothing allowance.

In November 2001, the veteran appeared at a hearing before 
the RO.  He testified that he first injured his right hand 
while unloading groceries from a truck in Sioux City, 
Iowa, while in service.  He stated that his right hand was 
mashed, but he did not pay much attention to it and did 
not seek treatment for it.  He reported that he was in 
food service, and thought that he injured his hand a 
couple more times but did not think too much of it and did 
not seek attention for it.  He stated that he used his 
hands for pounding and that they would swell up a bit.  He 
said that he was treated by a corpsman and was told that 
he had arthritis and given aspirin.  He stated that he was 
first diagnosed with Dupuytren's in 1993, and had surgery 
in 2000.  He also testified regarding difficulties he 
experienced with his right hand following this surgery.  

Ongoing medical records from 2001-2002 note treatment for 
Dupuytren's contractures of both hands.

The veteran's only established service-connected 
disability is hypertension.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  
Relevant medical records have been obtained and the Board 
finds that a VA examination is not warranted under the 
circumstances of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

1.  Service connection for right Dupuytren's contracture

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  

The veteran served on active duty from 1951 to 1971.  His 
service medical records are negative for any chronic right 
hand condition including Dupuytren's contracture, and 
there is no evidence of such a condition for more than 20 
years after service.  Post-service medical records show no 
indication of a right hand condition until diagnosis of 
Dupuytren's contracture of both hands in 1993.  At that 
time it was indicated that he had been experiencing knots 
on his hands for the previous six months.  Later medical 
records show treatment for right and left hand Dupuytren's 
contractures.  

Medical evidence of record does not suggest that the right 
hand Dupuytren's contracture, first shown more than two 
decades after service, is linked to any incident of 
service.  Moreover, given the absence of evidence of right 
hand problems during service or for so many years later, 
there are no proven predicate facts which would enable a 
doctor to render a competent medical opinion on a service 
nexus, and thus a VA examination with opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4).  While the veteran 
believes that his right Dupuytren's contracture began as a 
result of his food handling duties while in service, he is 
a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's right Dupuytren's contracture began many years 
after service, and was not caused by any incident of 
service.  The Board concludes that the condition was not 
incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection for right Dupuytren's contracture, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

2. Entitlement to annual clothing allowance

The law provides for payment of an annual clothing 
allowance for each veteran who, because of a service-
connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the VA 
determines tends to wear out or tear the clothing of the 
veteran, or uses medication which a physician has 
prescribed for a skin condition which is due to a service-
connected disability and the VA determines causes 
irreparable damage to the veteran's outer garments.  38 
U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides 
in pertinent part that the annual clothing allowance may 
be granted when the following criteria are met:

(1) A medical report discloses that the 
veteran wears or uses certain 
prosthetic or orthopedic appliances 
which tend to wear or tear clothing 
(including a wheelchair) because of a 
service- connected disability and such 
disability is the loss or loss of use 
of a hand or foot; or

(2) The Chief Medical Director or 
designee certifies that because of a 
service-connected disability a 
prosthetic or orthopedic appliance is 
worn or used which tends to wear or 
tear the veteran's clothing, or that 
because of the use of a physician-
prescribed medication for a skin 
condition which is due to the service-
connected disability irreparable damage 
is done to the veteran's outer 
garments. 

The veteran seeks an annual clothing allowance for an 
appliance which he wears for his right Dupuytren's 
contracture.  However, the veteran is not service-
connected for his right Dupuytren's contracture.  
Moreover, he currently is only service-connected for 
hypertension and is not service-connected for any 
condition which would entitle him to an annual clothing 
allowance.  The criteria for an annual clothing allowance 
are not met since a service-connected disability does not 
require a prosthetic or orthopedic appliance that wears 
out or tears clothing, nor does a service-connected 
disability involve a skin condition requiring prescribed 
medication that irreparably damages outer garments.

The preponderance of the evidence is against the claim for 
an annual clothing allowance.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for right Dupuytren's contracture is 
denied.

Entitlement to an annual clothing allowance is denied.



______________________________
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

